Per Curiam.
Defendant, having been charged with the offense of assault with intent to commit murder, MCLA § 750.83 (Stat Ann 1962 Rev § 28.278), was convicted by a jury of the crime of felonious assault, MCLA § 750.82 (Stat Ann 1962 Rev § 28.277). The *712trial judge sentenced defendant to a term of 15 months to 4 years in prison.
On appeal defendant claims that the trial court, in imposing sentence, was unduly influenced by its opinion as to. defendant’s guilt of the original charge. The sentence passed in the present case was authorized by statute. HOLA § 750.503 (Stat Ann 1954 Rev § 28.771). A sentence within the statutory maximum ordinarily will not be disturbed on appeal. People v. Stroble (1970), 28 Mich App 451.
Defendant further claims error in the court’s instructions to the jury. Defense counsel did not object to the charge when given; did not request instructions; and additionally, expressed his approval of the instructions as given at trial. Defendant has, therefore, waived the right to present the claim on appeal. People v. McClure (1971), 29 Mich App 361; GCR 1963, 516.2.
Other assignments of error made by defendant were not raised in the trial court and will not be considered for the first time on appeal. People v. Dailey (1967), 6 Mich App 99.
Affirmed.